t c summary opinion united_states tax_court geralyn m randich petitioner v commissioner of internal revenue respondent steven m randich petitioner v commissioner of internal revenue respondent docket nos 2641-03s 21861-03s filed date geralyn m and steven m randich pro sese sean r gannon for respondent goldberg special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time each petition was filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in separate notices of deficiency respondent determined that petitioners are liable for the following deficiencies in federal income taxes docket no 2641-03s taxable_year geralyn m randich deficiency dollar_figure docket no 21861-03s steven m randich taxable_year deficiency dollar_figure the issues for decision are whether dollar_figure received by petitioner geralyn m randich pursuant to a judgment for dissolution of marriage is includable in her income under sec_71 as alimony income and whether petitioner steven m randich may deduct as alimony pursuant to sec_215 dollar_figure that he paid to petitioner geralyn m randich pursuant to the judgment for dissolution of marriage background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the respective petitions were filed petitioners resided in new lenox illinois during taxable_year petitioner geralyn m randich ms randich was gainfully_employed in student services for the year in issue ms randich reported wage income of dollar_figure during taxable_year petitioner steven m randich mr randich was gainfully_employed as a union pipefitter for the year in issue mr randich reported wage income of dollar_figure from his employment with the union and some part-time jobs petitioners were married on date during their relationship petitioners together had four children cr born in lr born in sr born in and ar born in before date mr randich filed a petition with the circuit_court of the twelfth judicial circuit will county illinois circuit_court to commence divorce proceedings on date an order for temporary maintenance and support temporary order was entered by the circuit_court with respect to petitioners’ divorce case the temporary order provides in pertinent part 1the caption of this matter was in re the marriage of steven m randich plaintiff and geralyn m randich defendant case no d it is ordered mr randich shall pay by agreement for unallocated temporary maintenance and support by order for support the sum of dollar_figure per month petitioners were legally divorced in a judgment for dissolution of marriage pertaining to petitioners’ divorce was entered in the circuit_court on date the judgment for dissolution of marriage provides in pertinent part the respondent ms randich shall be the residential custodian of the three children of the parties cr ar and sr it is hereby ordered a custody of lr the custody of minor child lr is at issue in this cause the court considered the criteria set forth in section of the illinois marriage and dissolution of marriage act the court acknowledges that both parents wish to have custody of the child the court conducted an in_camera interview of the child and her siblings and took into consideration lr’s request to remain with her father mr randich the court further considered the the sic relationship and interaction of lr with her siblings and her parents the court finds that the minor children get along with each other very well and they love and care for each other the court considered the relationship between the parents and finds that the mother was the primary care giver for a great period of time and was lr’s care giver until september lr has ended up residing with her father as a result of her running away a couple of times and she has lived with him since september therefore after weighing all the considerations it is in the best interest of the minor child lr that she be placed in the custody of her mother ms randich respondent ms randich is awarded unallocated family support in the amount of dollar_figure per paycheck said unallocated family support shall commence immediately upon entry of the judgment for dissolution and shall be reviewable at the end of two years petitioner’s mr randich’s obligation to pay unallocated family support terminates upon respondent’s ms randich’s death her remarriage or cohabitation with another person on a resident continuing conjugal basis respondent ms randich shall be entitled to claim the children as her tax exemptions as long as she is receiving unallocated family support thereafter the issue of tax exemptions shall be presented to the court on date a separate order for the modification of maintenance and support was entered by the circuit_court with respect to petitioners’ divorce case this order for the modification of maintenance and support gave credit to mr randich for the sum of dollar_figure to offset an obligation for a joint furnace bill and left a balance of dollar_figure this offset was the result of petitioners’ daughter lr staying with mr randich for several months the offset was to compensate for an amount previously provided to ms randich from mr randich for the support of their daughter lr during these months in which lr was supposed to be residing with ms randich on or about date mr randich filed a motion for modification of support with the circuit_court the motion for modification of support states in pertinent part that pursuant to the judgment for dissolution of marriage petitioner mr randich was ordered to pay respondent ms randich the sum of dollar_figure per paycheck equivalent to dollar_figure per month as unallocated support that subsequent to the entry of the judgment for dissolution of marriage there has been a substantial change_of circumstances in a that the eldest child cr is emancipated that there has been a change_of custody from b respondent ms randich to petitioner mr randich as to the minor child lr pursuant to an order entered date wherefore petitioner mr randich and by his attorney bruce d falk respectfully request this honorable court as follows for an order modifying the unallocated support a obligation commensurate with the change_of circumstances of the parties for such other and further relief as the court may d deem appropriate on date an order relating to the date motion for modification of support was entered by the circuit_court in this order the circuit_court found that the change_of custody of minor child lr constitutes a change_of circumstances regarding support however the circuit_court did not modify the unallocated family support in this order on date mr randich filed with the circuit_court a letter addressed to the judge presiding over petitioners’ divorce case and a brief and argument on behalf of petitioner steven randich in support of the date motion for modification of support the brief states in pertinent part petitioner mr randich has filed a motion for modification of child_support respondent ms randich has filed a motion concerning payment of college expenses the underlying factual situation involved in this case is that the eldest child attends college the next eldest resides with petitioner mr randich and that the two youngest reside with respondent ms randich the court has ordered that the petitioner mr randich pay to respondent ms randich one-half of the loan obligation she incurred on behalf of the minor child cr for college expenses it should be noted that the listed college expenses for the child include all costs associated with education being not only room board tuition and fees but also transportation and living_expenses respondent’s ms randich’s loans are based upon a cost of attendance for the minor child at illinois state university not merely the cost of room board and tuition it is petitioner’s mr randich’s position that since by assuming one-half of the parental cost for the child’s attendance at college as opposed to one-half of the costs merely for tuition room and board that petitioner mr randich should no longer have to pay any additional expenses on behalf of the minor child petitioner mr randich further notes that he still maintains health insurance for the benefit of the child and that respondent ms randich has submitted no specific expenses for the child other than those associated with attendance at college in summary it is petitioner’s mr randich’s position that child_support pursuant to the statutory guidelines can include only three children since the eldest is now emancipated and attending college it is within the trial court’s discretion to order the monies paid for education expenses for the eldest child since the educational expenses sought by respondent ms randich included living_expenses for which the parties are equally sharing the costs petitioner mr randich requests that no further support be ordered concerning the eldest child as to the remaining three children considering the split-custody situation and the fact that both parties are employed on a full-time basis petitioner mr randich requests that the award be based on petitioner mr randich paying of his net_income to respondent ms randich after reducing that amount by of respondent’s ms randich’s net_income that would be paid to petitioner mr randich on date ms randich filed with the circuit_court a response to brief and argument on behalf of petitioner steven randich the response states in pertinent part in response to mr falk’s mr randich’s attorney petition for modification of child_support i must first address mr falk’s statement in his brief that the listed college expenses for the child include all costs associated with education being not only room board tuition and fees but also transportation and living_expenses your honor this assertion is false i am including a copy of illinois state university’s award letter from the financial aid office which clearly states that the student’s financial aid package is based on the academic year at the university also the financial package is to quote financial aid based on tuition and fees and on- campus room and board costs set by the university’s board_of trustees the financial aid office explains further regarding off-campus students stating that the cost of attendance is based on off-campus room and board book transportation and miscellaneous costs determined from a survey of average student expenses and adjusted for class standing living arrangement and if appropriate family size in any case cr is a full-time on- campus student the second crucial fact to note is that the academic year at isu began date and will end date this is approximately 8½ months it must also be noted that there is a week fall break and week christmas break which brings the school year down to a total of approximately months in length this does not count the numerous weekends that cr returns home therefore you can see that my son is indeed not emancipated and still needs a home and support for the months remaining in the year again not counting the weekends he is at home it is my position your honor that the educational expenses most certainly do not include living_expenses for my eldest child cr and that his father should continue to contribute to his support for the time of approximately months and also the numerous weekends that cr resides at his home with me and his siblings the next issue which the court must address is the issue of the change_of support which is currently paid to me for our second child lr who is currently years old and will turn years of age in and one-half months first i make it clear your honor that i am now receiving unallocated family support and although both your honor and mr falk referred several times to the figure of for child_support i do not even receive that percentage from my former husband i receive which judge kuhar based on mr randich’s w-2 income of dollar_figure plus his side-job earnings from heating and air-conditioning jobs of dollar_figure which totals dollar_figure in earnings it is agreed on all of our parts that the temporary change_of custody of lr constitutes a change_of circumstances regarding support i stated in court your honor that year ago in date after our divorce judgment was entered mr falk also asked for a modification of support due to the fact that lr had been staying with mr randich for about months it was ordered that i reimburse mr randich for this time on date a decision was entered by the circuit_court with respect to the date motion for modification of support the decision provides in pertinent part this cause coming on to be heard on the defendant’s mr randich’s petition for reduction of unallocated support due to the change_of physical custody of lr and the attendance at college of cr and the court having considered the facts affidavits and arguments finds that a substantial change_of circumstances has occurred warranting a review of unallocated family support therefore the court orders that unallocated family support be reduced from its current level to dollar_figure per year retroactive to date the court further allocates the dependent deductions as follows beginning in the year ms randich will claim the deduction for cr sr and ar mr randich will claim the deduction for lr if allowable under the tax code it is further ordered that any credits due mr randich because of retroactivity of this order is to be offset against the sum of dollar_figure which is currently due to ms randich and the net balance is to be paid in six equal installments with the first to be paid on date and the first of each succeeding month until paid on or about date an affidavit for wage deduction order and interrogatories answer to wage deduction proceedings was filed with the circuit_court on date mr randich filed with the circuit_court a motion to adjust child_support and a notice of motion on date mr randich filed with the circuit_court a motion to adjust child_support and to address non payment issues and a notice of motion on date mr randich filed with the circuit_court a motion for modification of support on date mr randich again filed with the circuit_court a motion to adjust child_support and a notice of motion on date an order relating to mr randich’s motion to adjust child_support was entered by the circuit_court the order provides in pertinent part this matter coming before the court on motion of petitioner mr randich to set child_support and the court hearing arguments and representations and being fully advised in the premises and based on the court’s finding of petitioner’s mr randich’s gross_income of approximately dollar_figure it is hereby ordered as follows that child_support is set in the sum of dollar_figure bi- weekly as of date on date an order with respect to a petition for rule to show cause was entered by the circuit_court the order provides in pertinent part that this matter coming on to be heard on the petition for rule to show cause previously entered against geralyn m randich on date for failure to include unallocated support on her tax_return as ordered in the judgment for dissolution of marriage petitioner mr randich present and represented by counsel and respondent geralyn m randich appearing pro_se the court finds that geralyn m randich is found to be in indirect civil contempt for failure to characterize the unallocated support as maintenance on her federal and state tax_return as ordered by the court on date in the judgment for dissolution of marriage that geralyn m randich shall have the opportunity to purge herself from contempt by filing an appropriate amended federal and state tax_return for properly characterizing the payments received in as maintenance or unallocated support that sentencing is stayed for days pending the filing of the amended federal and state tax returns 2ms randich objects to this document’s being entered into evidence on the grounds of relevance in that the information contained therein is not related to the matter at issue is unfair and prejudicial and promotes confusion of the matter at issue a ruling on ms randich’s objection was delayed for consideration this document will be received into evidence subject_to ms randich’s objection noted in the record on date an order with respect to a petition for rule for contempt of court was entered by the circuit_court the order provides in pertinent part this matter coming on to be heard on the petition for rule for contempt of court previously entered against geralyn randich on date and the purge of that contempt geralyn randich appearing in open court and producing her amended federal and state_income_tax return filed with the internal_revenue_service on date the court being fully advised in the matter it is hereby ordered that geralyn randich having filed the amended federal and state tax_return the contempt of court previously entered is hereby held for naught that geralyn randich is ordered to pay dollar_figure as and for attorney’s fees to theresa m malysa in monthly installments as follows date dollar_figure to be paid and thereafter on the first day of the month dollar_figure until the balance is paid in full and judgment is entered against geralyn randich in said amount on date ms randich timely filed her federal_income_tax return for taxable_year on her return ms randich did not report as income the dollar_figure in payments made to her by mr randich pursuant to the judgment for dissolution of marriage in petitioners’ divorce because she considered the full amount to be nontaxable child_support 3ms randich objects to this document’s being entered into evidence on the grounds of relevance in that the information contained therein is not related to the matter at issue is unfair and prejudicial and promotes confusion of the matter at issue a ruling on ms randich’s objection was delayed for consideration this document will be received into evidence subject_to ms randich’s objection noted in the record on date mr randich timely filed his federal_income_tax return for taxable_year on his return mr randich claimed a deduction of dollar_figure as alimony paid during tax_year to his former spouse ms randich pursuant to the judgment for dissolution of marriage in petitioners’ divorce following the examination by the internal_revenue_service irs of ms randich’s and mr randich’s federal_income_tax returns ms randich took the position that the payments made by her former spouse mr randich to her are nondeductible child_support for the taxable_year and are not includable in her income pursuant to sec_71 mr randich however took the position that the payments made to his former spouse ms randich constitute alimony paid during taxable_year which he is entitled to deduct pursuant to sec_215 and which is taxable to ms randich pursuant to sec_71 as a result respondent issued notices of deficiency to both ms randich and mr randich to avoid the possibility of being in a whipsaw_position on date respondent issued ms randich a notice_of_deficiency for taxable_year in the notice_of_deficiency respondent determined ms randich had unreported alimony income of dollar_figure and was liable for a deficiency of dollar_figure on date respondent issued mr randich a notice_of_deficiency for taxable_year in the notice_of_deficiency respondent disallowed mr randich’s claimed deduction of dollar_figure for alimony paid during tax_year determining that the payments were nondeductible child_support and that mr randich was liable for a tax_deficiency of dollar_figure discussion4 in the present circumstance respondent is caught in a potential whipsaw_position a whipsaw occurs when different taxpayers treat the same transaction involving the same items inconsistently thus creating the possibility that income could go untaxed or two unrelated parties could deduct the same expenses on their separate returns in such circumstances the commissioner is fully entitled to defend against inconsistent results by determining in notices of deficiency that both parties to the transaction are liable for the deficiency estate of dooley v commissioner tcmemo_1992_557 moore v commissioner tcmemo_1989_306 the deductibility of alimony is governed by sec_71 and sec_215 the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_795 applicable to divorce instruments executed after date amended both sections the parties have stipulated that the judgment for dissolution of marriage was entered by the circuit_court on date 4we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 consequently sec_71 and sec_215 as amended by defra govern the payments in issue sec_215 allows an individual in computing adjusted_gross_income to deduct amounts paid during the year if those amounts are includable in the gross_income of the recipient under sec_71 sec_215 provides in relevant part sec_215 alimony etc payments a general_rule --in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year b alimony or separate_maintenance payments defined -- for purposes of this section the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 therefore any disqualification from inclusion by the recipient spouse under sec_71 will automatically preclude deduction by the payor under sec_215 consequently the recipient of alimony payments must include those payments when calculating his or her gross_income sec_61 however payments to support children generally are not deductible sec_71 therefore a determination that a payment is or is not alimony is also a determination of who must shoulder the tax burden of that payment sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments as previously stated alimony or separate_maintenance payments are defined by sec_71 which provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse it is clear that in this case both the temporary order for maintenance and support and the judgment for dissolution meet the criteria of sec_71 and payments made therefore are alimony however sec_71 provides that sec_71 shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix as a sum which is payable for the support of children of the payor spouse in general child_support cannot be inferred from intent surrounding circumstances or other subjective criteria for purposes of sec_71 rather the statutory directive that child_support payments be fixed is taken literally the inflexibility of this requirement was recognized by the supreme court in 366_us_299 in that case the court refused to find by inference that the statutory requirement was met where the parties’ agreement provided for percentage reduction of payments by a husband to a wife upon the marriage emancipation or death of any of their three children the court examined the legislative_history of the statutory predecessor of sec_71 and quoted from the report of the office of the legislative counsel to the senate committee which said if an amount is specified in the decree of divorce attributable to the support of minor children that amount is not income of the wife if however that amount_paid the wife includes the support of children but no amount is specified for the support of the children the entire amount goes into the income of the wife commissioner v lester supra pincite quoting hearings before senate committee on finance on h_r 77th cong 2d sess emphasis supplied the court went on to conclude this language leaves no room for doubt the agreement must expressly specify or fix a sum certain or percentage of the payment for child_support before any of the payment is excluded from the wife’s income the statutory requirement is strict and carefully worded it does not say that a sufficiently clear purpose on the part of the parties is sufficient to shift the tax it says that the written instrument must fix that portion of the payment which is to go to the support of the children otherwise the wife must pay the tax on the whole payment we are obliged to enforce this mandate of the congress id consequently in the case of unallocated or undifferentiated support for a wife and children none of the amount is treated as child_support under sec_71 in applying the principle of lester this court has repeatedly refused to allow inference intent or other nonspecific designations of payments as child_support to override the clear rule_of sec_71 see eg 81_tc_112 78_tc_963 63_tc_462 46_tc_674 defra changed the portion of the lester decision that held that no amount would be considered child_support unless it was specifically designated as such in the divorce or separation agreement under the current statute if any amount specified in the instrument will be reduced upon the happening of a contingency related to a child of the payor or at a time which can clearly be associated with such a contingency then the amount of the specified reduction will be treated as child_support rather than alimony sec_71 the above principle was recognized in berry v commissioner tcmemo_2005_91 where we stated while the exception to the general_rule of inclusion for amounts fixed as child_support remained essentially unchanged see sec_71 congress did overturn the result in commissioner v lester supra see sec_71 reduction in support that is clearly associated with a contingency specified in the divorce_or_separation_instrument that relates to a child will be treated as an amount fixed as payable for child_support lester continues however to stand for the proposition that subject_to sec_71 amounts will not be treated as child_support for purposes of sec_71 unless specifically designated as such in the governing divorce document we must decide therefore whether the support terms of the temporary order and the judgment for dissolution of marriage under which ms randich received the payments at issue for the taxable_year fixed a sum as payable for the support of petitioners’ minor children neither the temporary order entered on date nor the judgment for dissolution of marriage entered on date provided for a fixed amount payable for the support of petitioners’ children ms randich was awarded unallocated family support of dollar_figure per paycheck or dollar_figure per month furthermore the provision for unallocated family support did not contain any of the contingencies set forth in sec_71 therefore normally we would hold that all of the dollar_figure annual payment made by mr randich to ms randich would be considered alimony deductible by mr randich the payor and taxable to ms randich the payee however in date mr randich filed a motion for modification of support the grounds for his motion were that after the divorce judgment entered on date the oldest son cr became emancipated and there was a change_of custody for a minor child lr from ms randich to mr randich the circuit_court having jurisdiction over this matter entered an order on date finding that the change_of custody of the minor child cr constitutes a change_of circumstances regarding support at that time the circuit_court did not modify the amount of the unallocated family support set forth in the date judgment of divorce the circuit_court on date entered a decision and order with respect to the motion for modification of support and found that after consideration of the facts affidavits and arguments of the parties a substantial change_of circumstances had occurred warranting a review of unallocated family support the circuit_court ordered that unallocated family support be reduced from its then-current level of dollar_figure to dollar_figure per year retroactive to date the monthly amount was reduced to dollar_figure because of the retroactive effect of the order mr randich was due an offset of dollar_figure because of the circuit court’s order of date retroactively reducing the unallocated family support to dollar_figure effective date we hold that for the taxable_year ms randich must include dollar_figure months x dollar_figure dollar_figure months x dollar_figure dollar_figure as alimony income under sec_71 and mr randich is entitled to a deduction for alimony pursuant to sec_215 in the like amount reviewed and adopted as the report of the small_tax_case division decisions will be entered under rule
